The plaintiff brought suit to recover damages for the appropriation for public purposes of a part of her lot in Thomasville. The defendants denied the material allegations of the complaint, and on the trial the following verdict was returned: *Page 873 
"1. Were the lands of the plaintiff taken and appropriated by the defendant, the city of Thomasville, for street purposes as alleged in the complaint? Answer: Yes.
"2. If so, what damages, if any, is the plaintiff entitled to recover? Answer: $650."
There was a judgment for the plaintiff against the city of Thomasville and the city appealed assigning error.
The defendants' exceptions to the evidence and to the court's refusal to give its prayers for instructions are untenable, and we find no reversible error in the instructions given.
No error.